The amended petition filed by the plaintiff, Lucy E. Sellers, in the court below concluded with an alternative prayer for one of three different orders or judgments — first, for an order compelling the defendant executor to deliver to her one hundred and fifty shares of the capital stock of The First National Bank of Cincinnati; second, “if this relief can not by law be granted that she recover of defendant the sum of $37,500, the value of said shares;” third, if such relief can not be granted that she recover from defendant the sum of $28,921, being the value of her services less the amount received by her with interest from August, 11, 1909. There were allegations in the amended petition upon which this alternative prayer was predicated.
*440Answers were filed by each of the defendants, setting forth substantially the same defense to the amended petition of the plaintiff. The answers are long, containing eight separate defenses, which we will not take space to set out verbatim. The contents of the answers will sufficiently appear from the discussion which follows.
The prayer for delivery of the bank stock or judgment for the value thereof was based upon a written instrument signed by Mr. Van Wormer on the 16th day of September, 1907, of which the following is a copy:
“Sept. 16, 1907.
“In addition to the seven thousand dollars invested in 3% per cent. Cin’ti viaduct bonds, one hundred dollars invested in a United States Government bond and sixty shares of Cin’ti Street Railway stock, I Asa Van Wormer, give and bequeath to Lucy E. Sellers for taking care of me and my home, at my death, one hundred and fifty shares of First National Bank stock. If Lucy E. Sellers should die before I do, then at my death the one hundred and fifty shares of First National Bank stock goes (.o her daughter Stella Sellers.
“(Signed) Asa Van Wormer.”
This was not witnessed, and although testamentary in form no claim is made that it should be treated as a codicil to testator’s will. It is claimed, however, in the amended petition that, at the time of its execution, Mr. Van Wormer agreed to make a codicil to his will incorporating its provisions and bequeathing to Mrs. Sellers the bank stock therein mentioned. It is upon this alleged promise that *441the prayer for the delivery of the stock is based, the claim being that the executor, since the death of Mr. Van Wormer, has held said stock in trust for Mrs. Sellers.
The testator, Asa Van Wormer, died on the 11th day of August, 1909. John R. Sayler, named as executor in the will, was appointed September 18, 1909. On September 22, 1910, Mrs. Sellers presented to said executor a claim for $28,921 for labor performed and services rendered to Asa Van Wormer from April 13, 1897, until August 11, 1909. This claim was disallowed October 20, 1910, and on November 30, 1910, the original petition of Lucy E. Sellers, plaintiff below, was filed against said Sayler, executor, in which she sought to recover said sum of $28,921, with interest from August 11, 1909.
The defendant below admitted in his amended answer the'presentation and rejection of this claim. In his sixth defense he admits that plaintiff, Lucy E. Sellers, exhibited to him a paper purporting to be the original of said instrument of date September 16, 1907, set out above, and says that:
“Thereupon this defendant orally disputed and rejected the same, and said to the plaintiff that the instrument was of no validity, and refused to indorse thereon his allowance of it as a valid claim against the estate.”
Further answering, he claims:
“That the said plaintiff failed to bring an action against this defendant on a cause of action growing out of a failure and neglect on the part of Asa Van Wormer to perform any agreement under or *442evidenced by said instrument with respect to one hundred and fifty shares of The First National Bank stock within six months thereafter.
“That no other exhibition of said instrument or of a claim under said instrument was made to this defendant.
“Wherefore this defendant says that any claim growing out of or evidenced by said instrument is barred.”
In the seventh defense the executor denies that said Asa Van Wormer agreed to make a will giving plaintiff at his death one hundred and fifty shares of stock of The First National Bank of Cincinnati, or that he agreed with the plaintiff that he would have a codicil to his will executed in due form, etc.'
In the eighth defense the executor says that he was appointed on the 18th day of September, 1909; that he caused notice of his appointment to be published in a newspaper of general circulation, commencing on the 19th day of September, 1909, as required by statute; that the said plaintiff failed to bring action against said defendant within two years, on a cause of action growing out of a failure and neglect on the part of Asa Van Wormer to perform an agreement, as set out in the petition.
We think these defenses as to the agreement to make a will or codicil giving Mrs. Sellers the bank stock are a bar to her recovery upon that claim, as it is conceded that the amended petition in which said claim was first sued upon was not filed until more than two years after the appointment of the executor and more than six months after the rejec*443tion of said claim by him; the court below was therefore not warranted in basing its judgment in favor of the plaintiff upon this alleged agreement.
The case was submitted below upon all the issues joined, without the intervention of a jury. We say this mindful of the fact that it is contended by counsel for plaintiff in error that the case was tried below only upon the new matters set up in the amended petition, viz., upon the claim for the bank stock or its equivalent.
The record, however, discloses that evidence was offered in the trial below as to the terms of the contract of employment, and not only described the services rendered thereunder by Mrs. Sellers for twelve years as the nurse and housekeeper for Mr. and Mrs. Van Wormer, but detailed with particularity the arduous and exacting labor and constant attention that were required of Mrs. Sellers. We can see no reason why it should have been considered necessary by plaintiff to offer this testimony nor by the court to spend the time in receiving it, unless it was to be applied to a determination of the claim for services upon quantum meruit as originally presented to the executor and as alone sued upon in the original petition and incorporated in the amended petition in the action in the court below. The court in the judgment entry found as follows:
“This cause having heretofore been heard upon the pleadings and evidence and submitted to the court, the court upon consideration thereof finds the issues joined in favor of the plaintiff and that the facts stated in her amended petition are true.”
*444This language is not ambiguous, and embraces with certainty a finding for plaintiff on her claim for quantum meruit as well as upon other issues.
There is no rule which authorizes a reviewing court to reverse a judgment simply because the court which rendered it erred in a matter of law or logic. Section 11364, General Code, provides:
“In every stage of action, the court must disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party. No judgment shall be reversed, or affected, by reason of such error or defect. In the judgment of any reviewing court upon any petition in error in any civil action, when it is sought to reverse any final judgment or decree or obtain a new trial upon the issues joined in the pleadings, such reviewing court shall certify on its journal whether or not in its opinion substantial justice has been done the party complaining, as shown by the record of the proceedings, and judgment under review. In case such reviewing court shall determine and certify that in its opinion substantial justice has been done to the party complaining as shown by the record, all alleged errors occurring at the trial shall by such reviewing court be deemed not prejudicial to the party complaining and shall be disregarded and such judgment or decree under review shall be affirmed, or it shall be modified if in the opinion of such reviewing court a modification thereof will do more complete justice to the party complaining.”
The questions therefore for this court are: Has substantial justice been done, and are the conclu*445sions ultimately reached, regardless of the reasons given, substantially correct?
Following, as we think, the letter and spirit of the section quoted a majority of this court are constrained to affirm the judgment below and to answer these questions in the affirmative.
We have reached this conclusion after careful consideration of all'the evidence in the case. Mrs. Sellers under the statute was incompetent as a witness, and her daughter, Mrs. Blaesi, was the only witness to the conversation which took place between Mr. Van Wormer and Mrs. Sellers at the time the contract was made. She testified that Mr. Van Wormer said:
“He wanted my mother to take care of him. Come out there and take care of him, and do for him and Aunt Julia as long as they lived; that if they did this, at his death she would be rewarded, and he knew that she-could do anything for him, and that she would be satisfactory in every way, and he would satisfy her in return by giving her at his death enough to keep her the rest of her life without doing any work. So mama came, and I am not quite sure about the date, but I think it was along about the 11th of April that mama and I went there and took charge of Aunt Julia and Uncle Asa in his home. * * * So he said if she would remain and do for him, at his death she would get stocks or bonds that would yield an income from $150 to $200 a month, if she would stay and take care of him.” (Bill of Exceptions, pages 8 and 9.)
This evidence is corroborated by the testimony of James Van Wormer and Mrs. Atherton as to *446what Mr. Van Wormer had told them as to his arrangement with Mrs. Sellers and what he had agreed to do in conformity thereto, and is not disputed by a word or circumstance in the record. The conversation detailed by James Van Wormer, found on pages 85, 86 and 87 of the bill of exceptions, shows that the old gentleman at that time (August, 1907, one month before the execution of the unattested codicil) recognized an indebtedness to Mrs. Sellers, and contemplated making some arrangement by which she would receive at his death $50,000 from his estate for her services performed and to be performed.
Within fifteen months from the date of her employment he had made provision for her in his will to the extent of $8,000 and had given her a $1,000 bond. At that time he was seventy-eight years of age. He outlived his expectancy, and it is not likely that he then expected to live to be ninety years of age. While the bequests and the gift inter vivos thus made can not be taken as absolute proof of the value of her services, they show that the old gentleman recognized the extraordinary nature of her labors and did not measure the value thereof by the usual standards or by any prevailing rule or custom. The evidence shows tha,t these bequests were made in compliance with his agreement or promise as testified to by Mrs. Blaesi, and when we witness them, made, as they were, so shortly after she entered upon her work, it serves to remove any feeling of surprise or doubt as to his purpose, expressed nine years later, to give the $37,500 worth *447of bank stock in further payment under his contract.
The record shows further that Mrs. Sellers knew of each of the testamentary bequests made for her at the time or soon after the}^ were made. She objected strenuously to them as being inadequate and not a fulfillment of his promise or of the contract of employment. What did he say or do ? Did he deny the agreement as she claimed it existed? No. On the contrary, he gave her bonds and stocks, and made codicils in an effort to' satisfy her, but to no avail. There was constant trouble about it. He may have thought her demands were unreasonable or exorbitant, but she insisted that he had not kept faith and at one time left him, removing her furniture and apparel to the city. He soon after induced her to return. Her services were apparently considered by him as almost if not quite indispensable. There were quarrels, a fight and much domestic turmoil in the household up to the time that the paper of September 16, 1907, was signed. The record is silent as to any trouble afterwards, and the inference follows that both parties looked upon that paper as a settlement of the difficulty. The amount named therein was less than that fixed by him in the conversation with his friend a month before. It must be accepted as his estimate of what his agreement, made in 1897 and since recognized by him, required him to do. We can not see how any better evidence could have been offered as to the value of her services, and as to its admissibility for such purpose there can be no doubt.
Plaintiff below was not required to offer opin*448ion evidence as to the value of the services. He expressly agreed to provide liberally for her, insuring an income sufficient to meet her needs. This promise, together with the unusual and diversified duties of her employment, its uncertain duration, the postponement of payment until his death, all make obvious the futility of such evidence in this case and the reason same was not offered. Evidence as to the nature of the services was evidence of their value. It is not necessary in a suit on quantum meruit to offer more. McIntyre’s Exr. v. Garlick, 8 C. C., 416; The Duhme Jewelry Co. v. Hazen, 6 C. C., N. S., 606.
The amount claimed in the amended petition is $28,921 with interest. This sum was arrived at by charging for the number of days from April 13, 1897, until August 11, 1909, to-wit, 4,503 days, at $7 per day, and crediting thereon the sum of $2,600, which Mrs. Sellers had received in cash on account during this time.
On December 14, 1898, Mr. Van Wormer made a codicil to his will by which he gave to Mrs. Sellers United States government bonds of the face value of $7,000. This codicil expressly provided that this bequest was made in consideration of her services in keeping house for him and that it was to be paid to her upon his death in the event that she remained with him until that time. This codicil . was afterward revoked or became inoperative for the reason that the bonds named therein were about to be called for redemption, and on May 25, 1907, in lieu thereof he entered into a trust arrangement by which he placed said bonds in care of The Third . *449National Bank of Cincinnati, Ohio, with power to reinvest the amount received for such bonds in other bonds of the United States or of the city of Cincinnati.
Under the powers contained in said deed of trust the trustee, at the maturity of the United States bonds, surrendered the same and reinvested the proceeds in Cincinnati viaduct bonds to the amount of $7,000, and one United States 3 per cent, coupon bond in the sum of $100, and held the same until after the death of Asa Van Wormer, and until the 7th day of February, 1910, when the said trustee transferred and delivered said bonds to Mrs. Sellers.
The trust instrument above referred to contained a copy of said codicil of December 14, 1898, and expressly recited that the trust was created for the purpose of carrying out the said bequest, and as a payment to Mrs. Sellers for services which she had rendered and might render in the future.
Under these circumstances we think that the sum of $7,100 heretofore received by Mrs. Sellers should have been credited upon said account presented to the executor as aforesaid, and the same not having been done, it should now be considered as a credit upon said account in the same manner as the item of $2,600 deducted therefrom by claimant. This reduces the claim of defendant in error to $21',821, and the judgment of the court below should be modified to the extent that it is in excess of this amount.
*450Plaintiff is entitled to recover the said sum of $21,821 with interest from August 11, 1909.
Judgment, as modified, affirmed.